      Case 3:18-cv-01792-BTM Document 40 Filed 11/13/20 PageID.368 Page 1 of 3




1 RICHARD E. ZUCKERMAN
  Principal Deputy Assistant Attorney General
2
  KIERAN CARTER (VA Bar No. 81953)
3 Trial Attorney, Tax Division
  U. S. Department of Justice
4    P.O. Box 224, Ben Franklin Station
     Washington, D.C. 20044
5    Telephone: (202) 598-7821
     Fax: (202) 514-6866
6    E-mail: Kieran.O.Carter@usdoj.gov

7 Attorneys for the Internal Revenue Service

8                            UNITED STATES DISTRICT COURT

9                           SOUTHERN DISTRICT OF CALIFORNIA

10
      DONN VICKREY,                             Case No. 3:18-cv-1792-BTM
11
              Petitioner,                       INTERNAL REVENUE SERVICE’S
12                                              MOTION FOR SUMMARY
         v.                                     JUDGMENT
13
      INTERNAL REVENUE SERVICE,                 Hearing date: December 11, 2020 at
14                                              11:00 A.M.
              Respondent.                       Hon. Barry Ted Moskowitz
15

16

17

18

19

20

21

22

23

24

     MOTION FOR SUMMARY JUDGMENT
      Case 3:18-cv-01792-BTM Document 40 Filed 11/13/20 PageID.369 Page 2 of 3




 1         Defendant Internal Revenue Service (“the Service” or “IRS”) respectfully moves

 2 this Court for summary judgment on the Second Cause of Action in this case, seeking
 3
     injunctive relief under the Freedom of Information Act (FOIA), 5 U.S.C. § 552. As
 4
     grounds for this motion, the Service states that the material facts are not in dispute and
 5
     that it is entitled to judgment as a matter of law. The Service has withheld only those
 6
     records, or portions of records, authorized to be withheld by 5 U.S.C. § 552(b).
 7
                                                                         1
 8 Accordingly, the Court should grant judgment in favor of the Service.

 9         Included with this motion are the Internal Revenue Service’s Memorandum in
10 Support, the Declaration of Andrew Keaton, the Declaration of Melissa Avrutine, a

11
     Statement of Uncontested Material Facts, and a proposed Order.
12

13
           Date: November 13, 2020           Respectfully submitted,
14
                                             RICHARD E. ZUCKERMAN
15                                           Principal Deputy Assistant Attorney General

16                                           /s/ Kieran O. Carter
                                             KIERAN O. CARTER, VA Bar No. 81953
17                                           Trial Attorney, Tax Division
                                             U.S. Department of Justice
18
                                             ADAM L. BRAVERMAN
19                                           United States Attorney
                                             Of Counsel
20                                           Attorneys for the United States of America

21

22

23
           1
            The issue of attorneys’ fees and costs is premature because: (1) the Court must
24 first rule on the merits of this FOIA claim; and (2) the Plaintiff must then move for an
   award of attorneys’ fees and costs.

     MOTION FOR SUMMARY JUDGMENT
     Case 3:18-cv-01792-BTM Document 40 Filed 11/13/20 PageID.370 Page 3 of 3




1                               CERTIFICATE OF SERVICE

2 I hereby certify that on this 13th day of November, 2020, I electronically filed the
3 foregoing document with the Clerk of Court using the CM/ECF system, which will send

4 notification of such filing to the following:

5 J. Gregory Cahill, gcahill@dickinsonwright.com
  Derek Kaczmarek, Derek@kjtaxlaw.com
6 David Jojola, Dave@kjtaxlaw.com
  Attorneys for Donn Vickrey
7

8                                         /s/ Kieran O. Carter
                                          KIERAN O. CARTER
9                                         Trial Attorney
                                          United States Department of Justice, Tax Division
10

11
12

13

14

15

16

17

18

19

20

21

22

23

24
